FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 06-10245

               Plaintiff - Appellee,              D.C. No. CR-05-01398-FRZ

  v.
                                                  MEMORANDUM *
ANGEL VASQUEZ-VASQUEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Frank R. Zapata, District Judge, Presiding

                               Submitted April 5, 2009 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Angel Vasquez-Vasquez appeals from his guilty-plea conviction and 24-

month sentence for conspiracy to transport illegal aliens and transportation of an



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
illegal alien, in violation of 8 U.S.C. § 1324(a). Pursuant to Anders v. California,

386 U.S. 738 (1967), Vasquez-Vasquez’s counsel has filed a brief stating there are

no grounds for relief, along with a request to withdraw as counsel of record.

      By order filed February 1, 2010, counsel was advised that the court appeared

to lack jurisdiction over the appeal because appellant has been released from

custody and his term of supervised release has expired. Counsel was ordered to

move for voluntary dismissal or show cause why the appeal should not be

dismissed. To date, counsel has not responded.

      Because Vasquez-Vasquez has been released from custody and his term of

supervised release has expired, we dismiss the appeal as moot. See United States v.

Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      Counsel’s motion to withdraw is GRANTED, and the appeal is

DISMISSED.




                                          2                                     06-10245